      Case 3:21-cv-01491-L-WVG Document 3 Filed 08/23/21 PageID.43 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DORIAN HARGROVE, an individual,                     Case No.: 21-CV-1491 JLS (WVG)
12                                      Plaintiff,
                                                         ORDER (1) RECUSING FROM
13   v.                                                  CASE AND (2) REQUESTING
                                                         REASSIGNMENT
14   CITY OF SAN DIEGO, a Municipal
     Corporation; MARA ELLIOTT in her
15
     individual capacity and in her official
16   capacity as City Attorney for the City of
     San Diego; JOHN HEMMERLING in his
17
     individual capacity and as Assistant City
18   Attorney for the City of San Diego; and
     DOES 1 through 100, inclusive,
19
                                     Defendants.
20
21         Presently before the Court is the Complaint filed by Plaintiff Dorian Hargrove
22   (ECF No. 1). The undersigned HEREBY RECUSES from this case and REQUESTS
23   that another District Judge be assigned.
24         IT IS SO ORDERED.
25   Dated: August 23, 2021
26
27
28

                                                     1
                                                                             21-CV-1491 JLS (WVG)
